Exhibit 10.11

OPERATING AGREEMENT

by and between

TUSCARORA GAS TRANSMISSION COMPANY

and

TRANSCAN NORTHWEST BORDER LTD.

DATED AS OF THE 19TH DAY OF DECEMER, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I. DEFINITIONS

 

Section 1.01 Definitions

 

Section 1.02 Exhibits

 

ARTICLE II. RELATIONSHIP AND REPRESENTATIONS OF THE PARTIES

 

Section 2.01 Designation of Operator

 

Section 2.02 General Principles Regarding the Relationship of the Parties

 

Section 2.03 Operator’s Representations

 

Section 2.04 Performance Standard of Operator

 

ARTICLE III. RESPONSIBILITIES OF OPERATOR

 

Section 3.01 Limitation of Authority

 

Section 3.02 Operator’s Right to Request Instructions from Partnership

 

Section 3.03 General Responsibilities

 

Section 3.04 Budgets and Schedules

 

Section 3.05 Reports

 

Section 3.06 Employees/ Consultants and Subcontractors

 

ARTICLE IV. FINANCIAL, ACCOUNTING AND BILLING PRACTICES

 

Section 4.01 Accounting and Compensation

 

Section 4.02 Statements of Costs

 

Section 4.03 Records of Costs

 

Section 4.04 Inspection of Facilities

 

Section 4.05 Audit

 

Section 4.06 Rate Reviews

 

ARTICLE V. INDEMNIFICATION, LITIGATION, INSURANCE AND LIABILITY

 

Section 5.01 Operator’s Indemnity

 

Section 5.02 Partnership’s Indemnity

 

Section 5.03 Consequential Damages

 

Section 5.04 Insurance

 

Section 5.05 Litigation Decisions

 

Section 5.06 Notice of Litigation

 

ARTICLE VI. TAXES

 

Section 6.01 Tax Returns and Payments

 

Section 6.02 Ad Valorem Taxes

 

ARTICLE VII. INTELLECTUAL PROPERTY AND NON-COMPETITION

 

Section 7.01 Inventions and Copyrights

 

Section 7.02 Confidentiality

 

Section 7.03 License to Operator

 

ARTICLE VIII. ASSIGNMENT

 

Section 8.01 Assignment

 

ARTICLE IX. TERMINATION

 

Section 9.01 Term and Termination of the Agreement

 

Section 9.02 Termination of Operator

 

Section 9.03 Operator’s Costs, Expenses and Actions upon Termination

 

Section 9.04 Survival of Obligations

 

ii


--------------------------------------------------------------------------------


 

ARTICLE X. FORCE MAJEURE

 

Section 10.01 Effect of Force Majeure

 

Section 10.02 Nature of Force Majeure

 

Section 10.03 Non-Force Majeure Situation

 

Section 10.04 Resumption of Normal Performance

 

Section 10.05 Strikes and Lockouts

 

ARTICLE XI. REMEDIES

 

Section 11.01 Remedies

 

ARTICLE XII. INDEPENDENT CONTRACTOR

 

Section 12.01 Independent Contractor

 

ARTICLE XIII. APPROVAL OR ACTION OF PARTNERSHIP

 

Section 13.01 Approval or Action of Partnership

 

ARTICLE XIV. GENERAL

 

Section 14.01 Counterparts

 

Section 14.02 Captions

 

Section 14.03 Binding Effect

 

Section 14.04 Entire Agreement

 

Section 14.05 Prior Operating Agreement

 

Section 14.06 Severability

 

Section 14.07 Applicable Laws

 

Section 14.08 Laws and Regulatory Bodies

 

Section 14.09 Waiver

 

Section 14.10 Further Assurances

 

Section 14.11 Notices

 

Section 14.12 Pronouns and Plurals

 

Section 14.13 Conflicts

 

Section 14.14 Not for Benefit of Third Persons

 

Section 14.15 References to Money

 

EXHIBIT “A”

 

ARTICLE I. GENERAL PROVISIONS

 

Section 1.01 Statements and Billings

 

Section 1.02 Payment by Partnership

 

Section 1.03 Disputed Charges

 

Section 1.04 Adjustments

 

Section 1.05 Financial Records

 

ARTICLE II. CAPITAL ITEMS AND CONSTRUCTION COSTS

 

Section 2.01 Capital Items and Construction Costs

 

ARTICLE III. COSTS, EXPENSES AND EXPENDITURES

 

Section 3.01 Rentals

 

Section 3.02 Labor Costs

 

Section 3.03 Reimbursable Expenses of Operating Personnel

 

Section 3.04 Material, Equipment and Supplies

 

Section 3.05 Transportation

 

Section 3.06 Service

 

Section 3.07 Taxes

 

Section 3.08 Insurance

 

Section 3.09 Permits, Licenses and Bonds

 

EXHIBIT “B”

 

 

 

iii


--------------------------------------------------------------------------------


OPERATING AGREEMENT

(the “Agreement”)

THIS AGREEMENT (the “Agreement”) dated as of the 19th day of December, 2006 (the
“Effective Date”).

BETWEEN:

TUSCARORA GAS TRANSMISSION COMPANY,

a Nevada general partnership, (“Partnership”)

AND

TRANSCAN NORTHWEST BORDER LTD.,

a Delaware corporation

(“Operator”)

Partnership and Operator are each referred to herein individually as a “Party”
and collectively as the “Parties.”

WHEREAS, Partnership was formed pursuant to a general partnership agreement
effective as of June 11, 1993 between TCPL Tuscarora Ltd., a Delaware
Corporation and Tuscarora Gas Pipeline Co. a Nevada corporation (“TGPC”), as
amended by First Amendment to General Partnership Agreement, dated September 1,
2000, as amended by Second Amendment to General Partnership Agreement, dated as
of December 17, 2003, as amended by Third Amendment to General Partnership
Agreement, dated as of November 22, 2006, and as may be further amended from
time to time (“Partnership Agreement”);

WHEREAS, an operating agreement effective as of October 12, 1995 between
Partnership and Tuscarora Gas Operating Company (the “Prior Operating
Agreement”) terminated as the Effective Date;

AND WHEREAS, Operator is willing and able to operate the Tuscarora Pipeline on
the terms and conditions set forth below;

NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set form, the Parties hereto agree as follows:


--------------------------------------------------------------------------------


ARTICLE I.
DEFINITIONS

Section 1.01           Definitions

The capitalized terms and expressions defined in the Partnership Agreement
shall, except as otherwise specifically provided herein, have the same meanings
when used in this Agreement. Otherwise, the capitalized terms and expressions
used in this Agreement shall have the meanings ascribed to them in Exhibit “B”
of this Agreement.

Section 1.02           Exhibits

Attached to and forming a part of this Agreement are the following Exhibits:

Exhibit “A” - Accounting Procedure

Exhibit “B” - Definitions

ARTICLE II.
RELATIONSHIP AND REPRESENTATIONS OF THE PARTIES

Section 2.01           Designation of Operator

Subject to the terms and conditions of this Agreement, Partnership hereby
designates Operator as operator of the Tuscarora Pipeline and Operator hereby
accepts such designation and agrees to act pursuant to and be bound by the terms
of this Agreement and the overall direction of Partnership as provided herein,
acting by and through its Management Committee.

Section 2.02           General Principles Regarding the Relationship of the
Parties

Operator shall be responsible for such day-to-day management of the affairs of
the Project as determined by the Management Committee in writing from time to
time in its sole judgment, including, without limitation, the responsibilities
set forth in this Agreement.  Subject to Section 13.01, the Management
Committee, upon written notice to Operator, may increase, decrease, modify or
otherwise alter Operator’s responsibilities hereunder and upon receipt of such
written notice, this Agreement shall be deemed amended in accordance with such
notice and Operator shall perform its amended responsibilities in accordance
with this Agreement as so amended. The Management Committee shall have the right
to monitor, consult with and provide direction to Operator in connection with
Operator’s performance of its responsibilities under this Agreement.

2


--------------------------------------------------------------------------------


Section 2.03           Operator’s Representations

Operator represents, warrants to, and covenants with Partnership, acknowledging
that Partnership is relying on such representations, warranties and covenants,
that:

(a)                                  Operator is duly organized and in good
standing under the laws of the State of Delaware and is registered or otherwise
qualified to carry on business in each jurisdiction in which it carries on
business.

(b)                                 The execution and performance of this
Agreement has been authorized by all necessary action, does not and will not
conflict with, result in any breach or violation of, or constitute a default
under any law or the terms, conditions or provisions of any agreement or other
instrument to which Operator is now or will be a party or is otherwise bound.

(c)                                  Operator, in entering into and performing
this Agreement, does not require the consent or approval of, or registration
with, any other party or any governmental body, agency or authority.

(d)                                 Operator shall perform its obligations under
this Agreement in accordance with the standards set forth in Section 2.04.

Section 2.04           Performance Standard of Operator

Operator, in performing its responsibilities under this Agreement, covenants
that it shall:

(a)                                  carry out such responsibilities, and shall
cause all Operating Personnel and Additional Personnel (as those terms are
defined in Section 3.06), contractors (and their subcontractors) and consultants
to carry out such responsibilities, with the same degree of diligence and care
that Operator would exercise if operating its own property and, in any event, in
accordance and compliance with:

(i)                                     sound, workmanlike and prudent practices
of the gas transmission pipeline industry;

(ii)                                  all laws, statutes, ordinances, safety
codes, regulations, certificates, permits, licenses and rules of governmental
authorities applicable to the Project including, without limitation, those
relating to safety and the environment;

(iii)                               all policies, guidelines, procedures and
direction relating to the Project as may be adopted by the Partnership from time
to time; and

(iv)                              all Approved Budgets.

3


--------------------------------------------------------------------------------


(b)                                 carry out such responsibilities in the best
interest of Partnership and in a prudent, cost effective and efficient manner.

ARTICLE III.
RESPONSIBILITIES OF OPERATOR

Section 3.01           Limitation of Authority

Notwithstanding any other provision in this Agreement, unless otherwise directed
by Partnership in writing, Operator is not authorized to enter into and shall
not execute any contract, lease, sublease, note, deed of trust or other
obligation for or on behalf of Partnership or otherwise commit any Partner or
Partnership to any obligation to any third party:

(a)                                  unless there is included therein provisions
limiting the claims of such third party (and any of its beneficiaries) to the
assets of Partnership and expressly waiving any rights of such parties (and any
beneficiaries thereof) to proceed against the Partners individually;

(b)                                 unless there is included therein provisions
requiring such third party to comply with all relevant laws, statutes,
ordinances, safety codes and rules and regulations of governmental authorities
having jurisdiction;

(c)                                  which will have an adverse operational
impact on Partnership or the Project;

(d)                                 which is not in the ordinary course of
business;

(e)                                  unless such contract, lease, sublease,
note, deed of trust or other obligation or commitment has been first approved by
Partnership pursuant to an Approved Budget or otherwise;

(f)                                    if such third party is:

(i)                                     any Partner or any Partner’s Affiliate;

(ii)                                  a lobbyist, attorney, accountant,
publicist or financial or environmental consultant engaged to represent
Partnership or the Project.

Section 3.02           Operator’s Right to Request Instructions from Partnership

Operator may at any time seek clarification from Partnership with respect to any
matter contemplated by this Agreement and Partnership shall respond to such
requests in a timely fashion.

4


--------------------------------------------------------------------------------


Section 3.03           General Responsibilities

Subject to the other provisions of this Agreement and commencing on the
Effective Date hereof, Operator shall promptly and professionally, perform or
cause to be performed, in accordance with Approved Budgets, the following duties
and responsibilities on behalf of Partnership:

(a)                                  Day-to-day Matters. Provide the day-to-day
management supervision and operating, maintenance, administrative and related
services for the Project, including, without limitation, accounting,
engineering, planning, budgeting, treasury, technical, tax, insurance
administration, industrial relations, public affairs and regulatory;

(b)                                 Materials, Equipment and Supplies. Purchase
or procure, in the name of Partnership, materials, equipment and supplies
necessary for the operation and maintenance of the Project; sell or exchange in
the name of Partnership such materials, equipment and supplies; and take
custody, control and management of any such materials, equipment and supplies
loaned by any Partner or by any other Person to Partnership, pursuant to a loan
agreement lease, purchase option agreement or otherwise. With respect to such
purchase or procurement of materials, equipment, supplies or other property,
Operator may purchase or procure such property from any available source,
including, without limitation, from a Partner or its Affiliates, provided,
however, that in the case of any purchase from a Partner or Partner’s Affiliate,
the terms and conditions (including, without limitation, price) of any such
loan, purchases or procurements are approved by Partnership;

(c)                                  Personnel. Consistent with the provisions
of Sections 3.04 and 3.06, provide an adequate and appropriate number of
Operating Personnel and Additional Personnel (as those terms are defined in
Section 3.06) to perform the obligations contemplated hereunder;

(d)                                 Operating and Maintenance Plan. Operator
shall prior to any Expansions submit to Partnership for approval an operating
and maintenance plan, as required by the Minimum Federal Safety Standards, Part
192, of the Department of Transportation;

(e)                                  Contracts. Implement and administer all
contracts related to the operation and maintenance of the Project to which
Partnership is a party;

(f)                                    Payments. Pay and discharge in a timely
manner all obligations properly incurred by Operator, or by Partnership to third
parties pursuant to this Agreement and Approved Budgets;

5


--------------------------------------------------------------------------------


(g)                                 Forecasts and Budgets. Prepare and submit to
Partnership for approval all forecasts, budgets, schedules, work papers,
returns, statements, reports or filings specified in Sections 3.04 and 3.05 or
otherwise reasonably requested by Partnership;

(h)                                 Accounts. Consistent with Article IV hereof,
maintain accurate and itemized tax and book accounting records for Partnership
and establish and maintain capital accounts for the Partners in accordance with
the applicable provisions of the federal Natural Gas Act, Internal Revenue Code,
the Required Accounting Practice and the Accounting Procedure attached hereto as
Exhibit A and incorporated in this Agreement, for the operation and maintenance
of the Project and for the design, planning, construction, operation and
maintenance of any Expansions completed after the Effective Date, together with
any information reasonably required by Partnership relating to such records;

(i)                                     Commercial Paper.  For Partnership and
for Partnership’s sole benefit and interest, have or provide custody of funds,
notes, drafts, acceptances, commercial paper and other securities belonging to
Partnership as same may relate to the Project; keep funds belonging to
Partnership on deposit in one or more accounts in the name of Partnership in one
or more banking institutions approved by Partnership in writing and invest
available funds in the manner provided for by Partnership in writing, disburse
such funds and keep appropriate records in connection with all of the above
transactions;

(j)                                     Tax Returns.   Consistent with the
provisions of Article VI, under the direction of the Tax Matters Partner and/or
Partnership, prepare and file all Partnership returns and render and pay (prior
to delinquency), all Partnership taxes presently and hereafter attributable to
or arising from the construction and operation of the Project;

(k)                                  Regulatory and Government Requirements  
Upon the direction and subject to the prior approval of Partnership, Operator
shall prepare and file on behalf of Partnership:

(i)                                     all applications required to be filed
with any governmental agencies for:

(A)                              any Expansions and for the operation of the
Project, and

(B)                                original and revised Tariffs or rate
schedules and/or any amendments thereto;

6


--------------------------------------------------------------------------------


(ii)                                  all filings, reports and the like
prescribed by the regulatory body or bodies having jurisdiction over the
Project;

(iii)                               all reports and returns required by federal,
state and local taxing authorities (including but not limited to income,
withholding, franchise, sales, use and excise taxing authorities); and

(iv)                              all other filings required by governmental
agencies having jurisdiction over the Project;

(l)                                     Regulatory Contacts. Respond to and
maintain contacts with governmental authorities, whether federal, state or
local, on behalf of Partnership;

(m)                               Transportation Service Agreements. Subject to
the prior approval of Partnership, negotiate and prepare and, upon execution by
Partnership, administer the Transportation Service Agreements or any amendments
thereto for service on the Project in accordance with the policies of
Partnership and the FERC Tariff, including but not limited to, the preparation
and collection of all invoices to the Shippers for services rendered thereunder;

(n)                                 Gas Control. Perform gas control and
dispatch responsibilities for the Project including, without limitation,
dispatching and allocating daily scheduled nominations for the natural gas
quantities to be received, transported and redelivered and responding to
emergency conditions as necessary to assure safe operations;

(o)                                 Gas Measurement. Perform gas measurement
responsibilities for the Project including, without limitation, the control of
all valves, flow regulators and quantity measurement facilities, the measurement
of quantities of Gas actually received into and delivered from the Project and
the allocation of such quantities to Shippers;

(p)                                 Gas Quality. Monitor the quality of Gas
delivered into and out of the Project to maintain quality specifications that
are consistent with the quality specifications set forth in the FERC Tariff and
applicable interconnection agreements;

(q)                                 Operating Reports. For each meeting of the
Management Committee furnish Partnership with operating reports covering the
period since the last meeting of the Management Committee showing by month total
volumes and Btu content of the natural gas delivered into and from the Project,
the volumes and Btu content of the natural gas consumed or lost in operations,
and each Shipper’s share of all transportation volumes, together with all

7


--------------------------------------------------------------------------------


applicable natural gas volume statements and Btu analyses. At the reasonable
request of any Partner, Operator shall provide an operating report that sets
forth total daily volumes and Btu content of the natural gas delivered into and
from the Project, the daily volumes and Btu content of the natural gas consumed
or lost in operations and each Shipper’s daily share of transportation volumes;

(r)                                    Interconnect Agreements.   Subject to the
prior approval of Partnership, negotiate and prepare and, upon execution by
Partnership, administer any and all interconnect agreements between Partnership
and any other Person with upstream or downstream facilities that interconnect
with the Project;

(s)                                  Expansions.  Subject to and under the
direction of Partnership, be responsible for the planning, design and
construction of Expansions (Operator acknowledges that major expansions will be
managed by Partnership);

(t)                                    Rights-of-Way. Purchase, option or
otherwise acquire, as required, after the Effective Date of this Agreement, in
the name of Partnership, rights-of-way, easements and land in fee necessary for
construction, operation and maintenance of the Project; use its reasonable
efforts to resist the perfection of or remove and discharge any liens against
Partnership’s property and, to the extent permitted by law, keep Partnership’s
property free from all liens;

(u)                                 Consultations.  Make reports at each meeting
of the Management Committee and be available at all reasonable times to consult
with Partnership regarding all responsibilities, duties, obligations and actions
of Operator in the form and at the times reasonably requested by Partnership.
Further, at the reasonable request of any Partner, Operator shall consult with
and provide information to the Partner regarding responsibilities, duties,
obligations and actions of Operator;

(v)                                 Records and Reports. Make and retain records
and prepare all forms and reports specified in Section 3.05 or otherwise
reasonably requested by Partnership or any Partner or Partners entitled to vote
who hold not less than 50% of the Partners’ Percentages held by all Partners
entitled to vote; provided that Operator shall provide and make available such
records, forms or reports and all applications, filings or submissions of
Partnership made by or on behalf of Operator, to each Partner, to the extent
requested by each Partner;

(w)                               Pipeline Abandonment. Perform all activities
necessary to abandon all or any part of the Project, subject to approval of
Partnership and all applicable laws;

8


--------------------------------------------------------------------------------


(x)                                   Partnership Requests.  Perform such acts
as are reasonably requested by Partnership or as are necessary to carry out
Operator’s responsibilities under this Agreement; and

(y)                                 Standard of Care. Meet the standard of care
set form in Section 2.04. In this regard, without limiting such standard of care
or the responsibilities of Operator, Operator agrees to develop, implement and
follow the written policies, operating manuals and procedures and the like,
which have been approved by Partnership.

Section 3.04           Budgets and Schedules

(a)                             Operating and Capital Maintenance Budget.  
Within 45 days after the Effective Date of this Agreement, Operator shall
prepare and deliver to Partnership a proposed annual operating and capital
maintenance budget (including such amendments thereto as may be requested by
Partnership) including, without limitation, operating income, expenditures and
commitments which Operator anticipates for the balance of Fiscal Year 2007,
presented on a monthly basis and broken down into such individual line items and
including such supporting documentation and data as Partnership may reasonably
require.  Partnership shall endeavor to notify Operator in writing of its
approval or disapproval of each such proposed operating and capital maintenance
budget within thirty (30) days after receipt thereof.   Not less than ninety
(90) days prior to the end of each Fiscal Year, Operator shall prepare and
deliver to Partnership a proposed annual operating and capital maintenance
budget (including such amendments thereto as may be requested by Partnership)
including, without limitation, operating income, expenditures and commitments
which Operator anticipates for the ensuing Fiscal Year, presented on a monthly
basis and broken down into such individual line items and including such
supporting documentation and data as Partnership may reasonably require. 
Partnership shall endeavor to notify Operator in writing of its approval or
disapproval of each such proposed operating and capital maintenance budget
within thirty (30) days after receipt thereof. If any such proposed operating
and capital maintenance budget is disapproved, Operator shall revise and
resubmit the same for approval as soon as practicable; and Partnership shall
endeavor to notify Operator of its approval or disapproval of such revised
operating and capital maintenance budget within thirty (30) days after receipt
thereof. If Partnership does not approve all or a portion of an operating and
capital maintenance budget within sixty (60) days prior to the applicable Fiscal
Year then Partnership shall provide Operator, at least thirty (30) days prior to
the applicable Fiscal Year, with a tentatively approved budget (“Tentative
Budget”) sufficient to enable it to continue operations for a period of three
(3) months and, thirty (30) days prior to the

9


--------------------------------------------------------------------------------


expiration of such three month period, shall provide Operator with succeeding
tentatively approved three (3) month budget sufficient to enable to continue
operations. Any final Approved Budgets shall supplement any Tentative Budget
then in place but shall not affect any expenditures incurred or irretrievably
committed to prior to the adoption of such Approved Budget.

(b)                            Expansions.   For any Expansions of the Project,
Partnership and Operator shall follow the following procedure:

(i)                                     Upon request of Partnership, Operator
shall prepare and deliver to Partnership a complete and detailed forecast of
financial operations (including such amendments thereto as may be requested by
Partnership) anticipated for any Expansion of the Project (the “Expansion
Budget”), setting forth the estimated Expansion costs to be incurred by
Partnership for a twelve-month period. Operator shall also prepare a schedule
(including such amendments thereto as may be requested by Partnership) setting
for the planning, design, construction, testing and other activities required
for the Expansion. Partnership shall endeavor to notify Operator in writing of
its approval or disapproval of the Expansion Budget and such schedule within
thirty (30) days after receipt thereof. If such Budget and/or schedule are
disapproved, Operator shall revise and resubmit the same (and shall revise all
other rejected budgets and/or schedules and resubmit the same) for approval in
writing as soon as practicable; and Partnership shall endeavor to notify
Operator in writing of its approval or disapproval of any such revised budget
and/or schedule within thirty (30) days after receipt thereof. If, at the
expiration of such twelve (12) month period of the Expansion Budget, the
applicable FERC Certificate has not yet been received and accepted pursuant to
the terms of the Partnership Agreement, Operator shall continue to prepare
additional twelve (12) month Expansion Budgets for approval by Partnership in
the same manner as the first Expansion Budget until such time as the applicable
FERC Certificate is received and accepted or Partnership otherwise directs.

(c)                                  Authorized Expenditures.  Written approval
by Partnership of any of the budgets described in Sections 3.04(a) and (b) shall
constitute authorization by Operator to incur the expenditures contained
therein, subject to any revisions in such budgets approved or required by
Partnership and the other provisions of this Agreement; provided, however:

10


--------------------------------------------------------------------------------


(i)                                     Partnership may approve only a portion
of any budget and, if only a portion is approved, only that approved portion
shall constitute an Approved Budget;

(ii)                                  Operator may incur the expenditures
contained in such budget and incur expenditures up to ten percent (10%) in
excess of the amount set forth for any line item in such budget, provided that
the total of all such expenditures in excess of budgeted line item amounts shall
not exceed five percent (5%) of the total amount of such budget. Operator shall
immediately inform Partnership of any facts which Operator believes may increase
or decrease any line item in the most recent budget approved by Partnership by
ten percent (10%) or more or may increase or decrease the total amount of such
budget by five percent (5%) or more, and Operator acknowledges and agrees that
any increases of any line item by ten percent (10%) or more or any increase of
the total amount of such budget by five percent (5%) or more shall require the
prior written approval of Partnership. Operator acknowledges and agrees that by
virtue of this subparagraph no budget shall include contingencies for cost
overruns; and

(iii)                               In no event shall Operator be obligated or
permitted to make any payment or incur any expenditure not authorized by
Partnership or otherwise not contained in any Approved Budget except to extent
permitted by Section 3.04(f).

(d)                                 Additional Requests for Funds. Nothing in
this Article 3.04 shall preclude Operator from submitting at any time to the
Management Committee, additional budgets or requests for funds to satisfy the
expenses and commitments of Partnership but Partnership shall have no obligation
to approve additional budgets or requests for funds.

(e)                                  Amendments to Approved Budgets. Nothing in
this Agreement shall preclude Partnership from terminating or amending an
Approved Budget provided that no expenditures made or irretrievably committed to
by Operator in any Approved Budget shall be affected by such termination or
amendment.

(f)                                    Non-budgeted Expenses. In carrying out
the responsibilities set forth in this Agreement, Operator may subcontract for
the performance of any such responsibilities; provided, however, that if the
expense involved in any such contract has not been approved in an Approved
Budget (such an unapproved expense is hereinafter referred to as a “non-budgeted
expense”), and such non-budgeted expense is in excess of $5,000 or the

11


--------------------------------------------------------------------------------


total of such non-budgeted expense under all such contracts entered into by
Operator in the then current Fiscal Year would exceed $25,000 if such contracts
were entered into, Operator shall obtain the written approval of Partnership
prior to entering into such contracts.

(g)                                 Contracts.   Notwithstanding that the
expenditures to be made under a contract relating to the Project are set forth
in an Approved Budget, Operator shall submit for written approval by Partnership
prior to execution by Operator any contract:

(i)                                     relating to the Project under which
commitments, expenditures or revenues will or are expected to exceed $25,000;

(ii)                                  any such contract which, if entered into,
would result in a total commitment by Partnership and/or Operator to any one
contractor in excess of $50,000 for the then current Fiscal Year; or

(iii)                               any such contract under which the term or
anticipated duration of performance, including any automatic renewals, exceeds
twelve (12) months.

(h)                                 Emergencies. In case of explosion, fire,
flood, extreme cold, freezing or other sudden emergency, or any accidental major
interruption of the operation or construction of the Project, or any part
thereof, the prior approval of Partnership shall not be a prerequisite to
Operator taking such steps and incurring such costs as, in Operator’s opinion
exercised in good faith, are required to deal with such emergency or
interruption or to safeguard life and/or property in such event if, in
Operator’s opinion exercised in good faith, the delay incurred by securing of
such approval may jeopardize the interests of Partnership; and Operator shall
endeavor to secure from Partnership any written authorization which might be
required for any further action or expenditure. Operator shall also promptly
make any required reports of such emergency or interruption to the Partners,
each member of Partnership and federal, state and local regulatory authorities
having jurisdiction.

Section 3.05           Reports

Operator shall make reports to Partnership in the form, nature and frequency
specified by Partnership or any Partner (provided that Operator shall provide
each Partner with copies of all reports requested by any Partner) and consult
with Partnership in the form, at the times and at the locations reasonably
requested by Partnership, including, but not limited to:

12


--------------------------------------------------------------------------------


(a)                                  Financial Statements.  The preparation and
delivery of the statements referred to in Article 7.4 (Annual Financial
Statements) and Article 7.5 (Interim Financial Statements) of the Partnership
Agreement.

(b)                                 Government Reports. Subject to the other
provisions of this Agreement, Operator shall prepare, execute on behalf of
Partnership and file with governmental and other agencies all administrative
forms or reports (including, without limitation, any regulatory filings,
Partnership tax returns, safety reports, operating reports and any other reports
from Partnership) required for the construction and day-to-day operations of the
Project.

(c)                                  Records Retention. Operator shall retain
all charts, records, books of account, Partnership tax returns and materials,
plans, designs, studies, reports, contracts (including appendices), material
specifications, vendor data, studies and other documents related to the design,
construction, operation and maintenance of the Project for a period of at least
five (5) years from the date of completion of the activity to which such records
relate, except those which relate to Partnership tax returns, which shall be
retained for a period of at least ten (10) years, and those which by government
regulation or decision of Partnership must be retained for a longer period of
time.

(d)                                 Measurements. Operator shall supervise and
make reports of readings of all measuring equipment required in connection with
the Project

(e)                                  Occurrence Reports. Operator shall make
immediate reports to Partnership of all claims, threatened claims and litigation
and all unusual, non-routine or significant occurrences in relation to the
Project, including, but not limited to:

(i)                                     any environmental occurrence that must
be reported to any local, state or federal authority;

(ii)                                  any incident that results in serious
injury or death to any Person; and

(iii)                               any incident that results in significant
damage to property.

Additionally, Operator shall notify Partnership immediately of any unusual
occurrence that may cause a materially higher cost than estimated for the
Project or may have a significant operational impact on the Project.

(f)                                    Project Status Reports. On or before the
tenth (10th) day of each month, Operator shall provide Partnership with a
written report describing the status of the Project, including the status of:

13


--------------------------------------------------------------------------------


(i)                                     the cash flow of the Project;

(ii)                                  any proposed budget and the Approved
Budget(s);

(iii)                               capital maintenance projects;

(iv)                              non-budgeted expenses (as that term is used in
Section 3.04(f) incurred;

(v)                                 any third party claims reported to Operator;

(vi)                              existing or contemplated Transportation
Service Agreements and any amendment or assignments thereof;

(vii)                           the unaudited financial statements with variance
explanations (as detailed, but not limited to the requirements, in Article 7.5
(Interim Financial Statements) of the Partnership Agreement) relating to the
operation of the Project for the preceding month;

(viii)                        the interim and/or final results of any
environmental audits done at the direction of Partnership;

(ix)                                the operation of the Project (including any
matter or update arising in connection with Operator’s responsibilities set
forth in Section 3.03);

(x)                                   the number and positions of Operating
Personnel and Additional Personnel.

Such monthly status reports shall also describe in reasonable detail the level
of expenditures for services and items as compared to the amount budgeted for
such services and items.

Section 3.06           Employees/ Consultants and Subcontractors

(a)                                  Operating Personnel and Additional
Personnel.  Unless otherwise directed or authorized by Partnership, Operator
shall only:

(i)                                     use its employees, employees of its
Affiliates, or employees or other Persons (including such Partner’s Affiliates) 
offered by Partnership  or  the  Partners (collectively, the “Operating
Personnel”),

(ii)                                  contract for the services of unaffiliated
independent contractors or other Persons (the “Additional Personnel”),

14


--------------------------------------------------------------------------------


(iii)                               required by Operator to perform its duties
and responsibilities hereunder in an efficient, cost effective and economical
manner, provided that the expense for such Operating Personnel and Additional
Personnel has been approved in an Approved Budget. Under no circumstances shall
Operating Personnel or Additional Personnel be permitted to subcontract or
assign their responsibilities, without the prior written consent of Partnership.

(b)                                 Reimbursement.   Operator shall be
reimbursed by Partnership for all expenses for Operating Personnel and
Additional Personnel authorized by Partnership pursuant to this Section 3.06 in
accordance with Section 4.01 and the Accounting Procedure attached as Exhibit
“A”.

(c)                                  Qualifications.  In carrying out its
responsibilities hereunder, Operator shall, whenever reasonably practicable, use
the services of Operating Personnel and in particular its own or its Affiliates’
financing, accounting, auditing, tax, engineering, planning, budgeting,
regulatory, public affairs, operating, land and other departments who have
personnel possessing the necessary expertise to perform properly the tasks
assigned to them, or, with the consent of any Partner’s Affiliates, the services
of any of the Partners’ Affiliates, provided that the services of any such
Affiliate are utilized in accordance with the terms of this Agreement and
compensation to such Affiliates is in accordance with the other provisions of
this Agreement and such services are utilized on terms materially no less
favorable to Partnership than those prevailing at the time for comparable
services of unaffiliated independent parties. Operator shall also be authorized
to utilize, as it deems necessary, the services of Additional Personnel, and
Operator shall, subject to the other provisions of this Agreement, negotiate
contracts, for such services and execute such contracts.

(d)                                 Standards. All Operating Personnel and
Additional Personnel shall be duly qualified and experienced to perform such
obligations. Operator shall at all times enforce strict discipline and maintain
good order among such personnel, and shall require such personnel to perform
their services in connection with the Project in accordance with the sound,
prudent and workmanlike practices of the gas transmission pipeline industry and
to comply with all relevant laws, statutes, ordinances, safety codes,
regulations and rules of governmental authorities applicable to the Project,
Operator or Partnership.

(e)                                  Non-Discrimination. In performing under
this Agreement, Operator will not discriminate against any employee, applicant
for employment, contractor, subcontractor or consultant because of race, creed,
color, religion, sex, national origin, age or handicap, and will comply with all
provisions of all

15


--------------------------------------------------------------------------------


applicable laws, regulations, orders and guidelines of governmental
administrative agencies relative to its employment of employees and agents. All
Additional Personnel shall be directed to comply with these requirements and
each contractor and subcontractor shall be required to indemnify Partnership and
the Partners against all costs, fees, penalties, fines and expenses of any kind
arising out of such Person’s non-compliance with such laws, regulations and
orders. The provisions of this Section 3.06(e) shall be applicable to all
Additional Personnel and other Persons engaged or directed by Operator to the
extent required by law.

(f)                                    Third Party Insurance. Operator shall
require all Additional Personnel and any other third party independent
contractors performing services for the benefit of Partnership or the Project to
maintain in force and effect insurance of the types and in the amounts as may be
specified from time to time by the Management Committee, including, but not
limited to, the coverages specified in Section 5 04.

(g)                                 Appointments.  Partnership shall have the
right to require Operator to appoint, reassign or remove a Person in Operator’s
organization (including any Operating Personnel or Additional Personnel) and to
fill the position(s) vacated by such reassignment with personnel satisfactory to
Partnership. In regard to this right, Operator and Partnership each agree that
any Partner holding not less than a fifty percent (50%) interest in Partnership
shall independently have the right to appoint and remove from time to time one
Person, as an Operating Personnel, to the Operator’s organization, the authority
and responsibilities of each such Person to be set forth in advance by
Partnership, it being acknowledged and agreed to by Operator and Partnership
that such Person, shall:

(i)                                     if agreed to by such Partner and the
Person appointed by such Partner, be appointed a signing officer of Operator,
and

(ii)                                  equally share, with the other such
Person(s) appointed, in the overall management of the Operator and the Project,
subject to the discretion and review of Partnership.

ARTICLE IV.
FINANCIAL, ACCOUNTING AND BILLING PRACTICES

Section 4.01           Accounting and Compensation

(a)                                  Operator shall keep a full and complete
account of all revenues, costs, expenses and expenditures incurred by it in
connection with its obligations hereunder in the manner set forth in the
Accounting Procedure attached hereto as Exhibit “A” and incorporated herein.

16


--------------------------------------------------------------------------------


(b)                                 Pursuant to the provisions of the Accounting
Procedure and in accordance with the Approved Budgets, Partnership shall provide
funds in advance to Operator each month for all reasonable costs, expenses and
expenditures estimated for such month for work to be performed or material to be
provided for the Project by Operator or by any other Person(s) which are
authorized under the Approved Budgets; provided, however, that costs incurred by
Operator under Section 5.01 (Operator’s Indemnity) which are not otherwise
covered by Section 5.02 (Partnership’s Indemnity) shall neither be advanced nor
reimbursed by Partnership.

(c)                                  It is the intent of the Parties hereto that
Operator, in carrying out its services hereunder, shall:

(i)                                     subject to  the  amounts  approved  for 
expenditure  under   the Approved Budgets, be fully reimbursed,

(ii)                                  neither have a surplus nor incur a deficit
in operating funds, and

(iii)                               neither make a profit nor suffer a loss
(after taking into account the applicable tax treatment), except for costs
incurred by Operator under Section 5.01 and not covered by Section 5.02.

To the extent that a deviation from this standard occurs, appropriate
retrospective and/or prospective adjustments will, subject to the other
provisions of this Agreement, promptly be made to ensure that Operator is made
whole, but not obtain any profit or gain. Operator shall manage for the benefit
and account of Partnership any funds which may be made available by Partnership
of which Operator has custody in a prudent manner, utilizing up-to-date
techniques of cash management.

Section 4.02                                Statements of Costs

Operator shall submit to Partnership and to each Partner monthly summary
statements prepared on a monthly basis covering all costs, expenses and
expenditures paid or incurred and advances made by Operator and all revenue
earned and expenses paid by Partnership in relation to the Project from and
after the date of this Agreement. Each such statement shall be submitted no
later than thirty (30) days after the end of the month to which it relates.

Section 4.03                                Records of Costs

Operator shall maintain complete books of account and records of all costs,
expenses and expenditures incurred by Partnership prior to and during
construction of any Expansions, in the maintenance and operation of the Project,
and in otherwise performing any of its obligations under this Agreement, so as
to

17


--------------------------------------------------------------------------------


provide Partnership and the Partners with the information required for
accounting, regulatory, tax (including, without limitation, federal, state and
local), insurance, financing and other reasonable purposes.

Section 4.04                                Inspection of Facilities

Partnership and each Partner shall have the right at all reasonable times during
normal business hours to inspect the Project and all related facilities. Such
right may be exercised through any agent, employee or representative designated
by it. The person making the request to inspect shall bear all expenses incurred
in connection therewith.

Section 4.05                                Audit

(a)                                  Partnership and each Partner shall have,
after fifteen (15) days’ notice in writing to Operator, the right to audit or
examine at its own expense, from time to time during normal business hours, all
books, work papers and records of Operator and Operating Personnel as well as
the relevant books of account of Operator’s contractors (including Additional
Personnel) relating to the design, construction, operation, maintenance and
administration of the Project maintained pursuant to this Agreement. At the
Management Committee’s or any Partner’s option, such audits or examinations may
be conducted by the Audit Committee, the Partners, independent certified public
accounts or other Persons selected by the Management Committee. Such audit right
shall include the right to meet with Operator’s internal and independent
auditors to discuss matters relevant to the audit or examination. Any
adjustments shall be in accordance with the provisions of Section 1.03 of the
Accounting Procedure. Partnership or any Partner shall have thirty-six (36)
months after the close of a calendar year in which to audit Operator’s books,
work papers and records for such calendar year; provided, however, that any
audits relating to construction costs may be made up to thirty-six (36) months
after the close of the calendar year of completion of construction.

(b)                                 Absent fraud, intentional concealment or
misrepresentation by Operator, its Affiliates or Operating Personnel or
Additional Personnel, and except for any adjustments which may arise from FERC
compliance audits, Operator shall neither be required nor permitted to adjust
any item unless a claim therefor is presented or adjustment is initiated within
thirty-six (36) months  after the close of the calendar year in which the
statement therefor is rendered, and in the absence of such timely claims or
adjustments, the bills, and statements rendered shall be conclusively
established as correct; provided, however, this shall not prevent audit
adjustments resulting from physical inventory of the Project, any Expansions and
any other property of the Project, or audit adjustments relating to construction
costs incurred which are made within thirty-six (36) months after the close of
the calendar year of completion of construction.

18


--------------------------------------------------------------------------------


(c)                                  Operator shall use best efforts to obtain
and enforce in contracts with third parties (including Additional Personnel)
entered into in connection with the Project provisions which give Partnership
and Operator audit rights with respect to such contracts substantially identical
to those set forth in Section 4.05.

Section 4.06                                Rate Reviews

Operator, under the direction of Partnership, shall review from time to time the
rates and fees charged for transportation services under the various
Transportation Service Agreements and report to Partnership any revisions in
such rates and fees as would enable full recovery of all costs in Partnership’s
governmentally authorized tariffs.

ARTICLE V.
INDEMNIFICATION, LITIGATION, INSURANCE AND LIABILITY

Section 5.01                                Operator’s Indemnity

Except for acts, omissions and/or matters for which Operator is entitled to be
indemnified and is not liable under Section 5.02, Operator shall indemnify and
hold Partnership, each Partner and their Affiliates and the directors, officers,
employees, agents and invitees of each of them harmless from and against all
actions, claims, demands, costs (including legal fees and disbursements) and
liabilities asserted against them by a third party which arise, directly or
indirectly, from or in connection with:

(a)                                  all negligent acts or negligent failures to
act by Operator and its contractors, subcontractors, agents, directors,
officers, employees and Operating Personnel and Additional Personnel;

(b)                                 any breach of this Agreement by Operator;
and

(c)                                  claims for non-payment of any and all
contributions, withholding deductions or taxes on wages, salaries or
compensation paid to Persons engaged by Operator and its contractors,
subcontracts, agents, directors, officers, employees and personnel (including
Operating Personnel and Additional Personnel) in connection herewith for which
Partnership has already paid or reimbursed Operator except for claims associated
with or resulting from good faith efforts to contest such taxes.

19


--------------------------------------------------------------------------------


Section 5.02                                Partnership’s Indemnity

(a)                                  Inasmuch as the services to be provided by
Operator hereunder are to be furnished and performed for only the reimbursements
provided in the Accounting Procedure attached as Exhibit “A” hereto, Partnership
shall indemnify and hold harmless Operator and its directors, officers,
employees, agents and Operating Personnel and Additional Personnel (and their
permitted subcontractors) from and against all costs, expenses, expenditures,
actions, claims, demands, costs and liabilities asserted against them by a third
party arising out of acts (or failure to act) of Operator in good faith and
within the scope of its authority as set forth in this Agreement (to the extent
only that such actions, claims, demands, costs and liabilities are not satisfied
by insurance carried pursuant to Section 5.04 below). Notwithstanding any other
provision of this Agreement, Operator and its directors, officers, employees,
agents and Operating Personnel and Additional Personnel shall not be liable to
Partnership, each Partner or their Affiliates and the directors, officers,
employees, agents and invitees of each of them for any obligations, costs,
expenses, expenditures, actions, claims (including third party claims), demands,
costs, liabilities or commitments asserted against or incurred by or on behalf
of Partnership, any Partner or their Affiliates arising out of acts (or failure
to act) of Operator in good faith and within the scope of its authority as set
forth in this Agreement. Operator and its directors, officers, employees, agents
and Operating Personnel and Additional Personnel shall not, however, be
indemnified for its or their gross negligence or willful misconduct.

(b)                                 Operator shall use its best efforts to
require that all contracts with Additional Personnel (as herein defined in
Section 3.06(a)) and their subcontractors include a provision requiring such
Additional Personnel to indemnify and save harmless Operator, Partnership, the
Partners and their Affiliates, and the directors, officers, agents, employees
and invitees of each of them from and against any claim, loss or liability for
death, personal injury or damage to or destruction of property incurred by
reason of any negligent act or omission of such Additional Personnel and its
employees, agents, servants and invitees.

Section 5.03                                Consequential Damages

Notwithstanding any other provision of this Agreement, Operator and its
Affiliates shall not be liable to Partnership, each Partner or their Affiliates
for any consequential, exemplary, special, incidental or punitive damages
(including, without limitation, loss of profits, revenues, income or savings,
pipeline transportation capacity, cost of capital or loss of business reputation
or opportunity) arising from this Agreement or any breach thereof or error in
the

20


--------------------------------------------------------------------------------


operation of the Project regardless of the fault or negligence (whether sole,
joint or concurrent, active or passive) of Operator or its Affiliates.

Section 5.04                                Insurance

(a)                                  Operator shall carry and maintain such
insurance coverages as required or approved by Partnership for the benefit of,
and shall to the extent permitted by the insurer(s) name as named insured,
Operator, Partnership, each Partner and their Affiliates and the directors,
officers, employees (including Operating Personnel), agents, servants and
invitees of each of them, but only so far as it relates, directly or indirectly,
to the Project and such insurance coverages shall include, where possible, cross
liability provisions. Such insurance shall be a reimbursable cost pursuant to
Section 4.01 hereof and Article 3.08 of the Accounting Procedure.

(b)                                 Operator shall require contractors,
subcontractors or consultants (including Additional Personnel) to carry and
maintain insurance deemed adequate by the Management Committee:

(i)                                     to protect the Operator, Partnership and
each Partner and their Affiliates and the directors, officers, employees, agents
and invitees of each of them, but only so far as it relates, directly or
indirectly, to the Project, and

(ii)                                  satisfy any other requirements of law.

(c)                                  In the event any portion of the insurance
contemplated by this Section 5.04 cannot be obtained on terms satisfactory to
the Management Committee, Operator shall have no liability to Partnership for
failure to procure such insurance, except to give written notice immediately to
the Management Committee of such fact.

Section 5.05                                Litigation Decisions

Any and all claims, damages or causes of action against Partnership asserted by
anyone other than Partnership, any Partner or Operator arising out of the
design, construction, operations, maintenance, and administration of the Project
which are not covered by insurance placed pursuant to Section 5.04 of this
Agreement shall be settled or litigated and defended by Operator in accordance
with its best judgment and discretion when either:

(a)           (i)             the amount involved is $100,000 or less;

(ii)                                  no injunctive or similar relief is sought,
and

(iii)                               no criminal sanction is sought; or

21


--------------------------------------------------------------------------------


(b)                                 the action is one for which Operator is
required to provide indemnification pursuant to Section 5.01 of this Agreement;

otherwise, such decision shall be made by Partnership, and any settlement or
defense thereof shall be controlled by Partnership.  The matters described in
subparagraph (a) above shall be carried out by Operator for and on behalf of the
Partnership and at Partnership’s expense (including expenses of litigation and
all amounts paid in settlement or to discharge judgment)

Section 5.06                                Notice of Litigation

Operator shall give Partnership notice of any litigation against Partnership or
against Operator as soon as practicable after Operator receives notice of such
litigation.

ARTICLE VI.
TAXES

Section 6.01                                Tax Returns and Payments

Subject to prior review and written approval by Partnership, Operator shall file
all returns and render and pay (prior to delinquency) all taxes presently and
hereafter enacted which are the lawful obligations of Partnership. If any
Partner requests, such returns along with relevant data shall be prepared in
time to permit such Partner to reflect its results in any consolidated/
combined, or unitary tax return including such Partner. Operator shall have no
authority to make any elections on behalf of Partnership or individual Partners
for federal or state or any other income tax purposes. Matters of tax policy for
Partnership shall be the responsibility of the Management Committee or of the
Tax Matters Partner to the extent delegated to such Partner pursuant to Article
7.6 of the Partnership Agreement.  All taxes, net of applicable credits, which
are the lawful obligations of Partnership that are paid by Operator shall be
treated as costs chargeable to Partnership.

Section 6.02                                Ad Valorem Taxes

Without limiting Section 6.01, Operator shall render for ad valorem taxation all
property of Partnership which by law should be rendered for such taxes, and it
shall pay all such taxes assessed thereon before they become delinquent. 
Operator shall bring any tax assessment which Operator believes to be
unreasonable to the attention of Partnership and, if so directed in writing by
Partnership, shall protest such valuation within the time and manner prescribed
by law, and prosecute the protest to a final determination, unless Partnership
directs Operator in writing to abandon the protest prior to final determination.
When any such protested valuation shall have been finally determined, Operator
shall pay the assessment, together with interest and penalty accrued.  All ad
valorem tax payments, net of any applicable credits, shall be treated as costs
chargeable to Partnership.

22


--------------------------------------------------------------------------------


ARTICLE VII.
INTELLECTUAL PROPERTY AND NON-COMPETITION

Section 7.01                                Inventions and Copyrights

Any (i) inventions, whether patentable or not, developed or invented, or (ii)
copyrightable material, developed by Operator or its employees during and
connected with the performance of services under this Agreement shall, unless
otherwise directed by Partnership in writing, be assigned (and the same are
hereby assigned for good and valuable consideration) to Partnership, which shall
have the exclusive right to the exploitation hereof.

Section 7.02                                Confidentiality

Because the information and knowledge gained during the performance of services
hereunder may consist of valuable proprietary information, the misuse or
disclosure of which could cause substantial damage to Partnership, any and all
confidential and proprietary information obtained by Operator in performance of
its obligations hereunder shall be held in strict confidence by Operator, its
directors, officers, employees, agents and Operating Personnel and Additional
Personnel except as needed to comply with the purposes of this Agreement or when
disclosure is compelled by law or regulation. Prior to any such disclosure,
however, Operator shall immediately provide to Partnership written notice
thereof so that Partnership may seek a protective order or other appropriate
remedy or waive compliance by Operator with this Section. In the event that any
court or administrative body requires disclosure of such confidential
information, then Operator or any of its employees, agents or subcontractors
required to provide such disclosure shall furnish only that portion of such
confidential information which is legally required and, further, shall each
exercise their best efforts to obtain reasonable assurances that confidential
treatment will be accorded such confidential information.

Any contracts entered into by Operator related to this Agreement, including
those for Additional Personnel, shall contain a provision which similarly
restricts the use and disclosure of such information. This Section 7.02 shall
survive the termination of this Agreement.

Section 7.03                                License to Operator

Each Partner which is a signatory to this Agreement hereby grants to Operator on
behalf of Partnership an irrevocable, royalty-free, non-exclusive and a
non-assignable, license to use, during the term of this Agreement, any
confidential information provided to Partnership or Operator by said Partner and
designated as such by the Partner, or generated by Partnership or Operator on
behalf of said Partner or Partnership during the term of the Partnership
Agreement.  For purposes of this Section 7.03, confidential information shall
include, but shall not be limited to, inventions (whether patented or not)

23


--------------------------------------------------------------------------------


and copyrights or copyrightable material. As a condition precedent to the
effectiveness of the aforesaid license to use, Operator hereby expressly agrees
that it will utilize such confidential information solely in connection with the
performance of its duties hereunder and further expressly agrees that it will be
subject to and bound by the provisions set forth in Section 9.6 of the
Partnership Agreement as if it were a Partner, which provisions are incorporated
herein by reference as if set out in full. Upon termination of this Agreement or
its removal as Operator, Operator shall return all confidential information
which has been provided to it, together with all reproductions thereof in
Operator’s possession, pursuant to the aforesaid license to use to the Person
(Partner(s) of Partnership) from which it obtained such confidential
information.

For the purposes of Sections 7.02 and 7.03, confidential information will not
include information with respect to which Operator is able to establish that:

(a)                                  at the time of disclosure hereunder was or
thereafter became generally available to the public, other than as a result of a
disclosure of information in violation of this Agreement by Operator or anyone
to whom Operator or its representatives disclosed such information;  or

(b)                                 was or became lawfully known to Operator on
a non-confidential basis from a source (other than Partnership) that is entitled
to disclose the information; or

(c)                                  was already in the possession of Operator
or was lawfully acquired by Operator from a third party if such third party is
not subject to any prohibition against transmitting the information;  or

(d)                                 was or is developed by Operator
independently of the confidential information received directly or indirectly
from or on behalf of Partnership or the provisions of this Agreement.

ARTICLE VIII.
ASSIGNMENT

Section 8.01                                Assignment

(a)                                  Except as set out in this Section 8.01,
neither this Agreement nor any of the rights and obligations under this
Agreement may be assigned by either Party without the prior written consent of
the other Party, which consent shall not be unreasonably withheld.

24


--------------------------------------------------------------------------------


(b)                                 Notwithstanding any other provision of this
Agreement, Operator may, without the consent of the Partnership or Partners,
assign this Agreement, including all rights and obligations hereunder, at any
time to any of Operator’s Affiliates.

ARTICLE IX.
TERMINATION

Section 9.01                                Term and Termination of the
Agreement

The term of this Agreement shall commence as of the Effective Date and, subject
to earlier termination in accordance with Section 9.02 hereof, shall terminate
on June 30, 2007.

Section 9.02                                Termination of Operator

Partnership shall have the right to terminate this Agreement by delivering  a
notice of termination (“Termination Notice”) to Operator upon the occurrence of
any of the following events:

(a)                                  Operator has breached this Agreement or has
acted in a manner contrary to the best interest of Partnership (as determined by
Partnership in its sole judgment) and has not remedied such breach or action
within 30 days of receipt of written notice of such breach or action from the
Partnership;

(b)                                 the Partnership elects to terminate this
Agreement;

(c)                                  Partnership intends to dissolve or
terminate the Partnership;

(d)                                 Operator dissolves, becomes insolvent or if
a petition in bankruptcy is filed by or against Operator, or if Operator takes
the benefit of any bankruptcy or insolvency law, or files any plan or
arrangement thereunder or if a receiver is appointed for Operator or any of its
property.

Section 9.03                                Operator’s Costs, Expenses and
Actions upon Termination

In the event of Partnership delivering a Termination Notice to Operator,
Operator shall, unless otherwise specified in the Termination Notice, continue
to operate the Project in accordance with the terms and conditions of this
Agreement up to and including the date specified in the Termination Notice and
shall forthwith without undue delay, but in any event no later than sixty (60)
days thereafter, transfer and assign to Partnership, or to another entity if so
directed by Partnership, any and all assets of Partnership held by Operator its
officers, directors, employees, Operating Personnel and Additional Personnel
hereunder, including, but not limited to all contracts, permits, books, records,
confidential material, licenses, contract rights and other property, whether
tangible or intangible. Operator shall promptly wind

25


--------------------------------------------------------------------------------


up its duties as Operator and complete the transfer of its responsibilities and
any assets of Partnership held hereunder to Partnership or another entity as may
be directed by Partnership and Partnership shall pay to Operator upon any
termination of this Agreement, in addition to any costs for which Partnership
may be obliged to reimburse Operator pursuant to Article IV of this Agreement,
any and all costs and expenses reasonably incurred by Operator in winding up and
transferring its responsibilities and Partnership assets.

Section 9.04                                Survival of Obligations

The termination of this Agreement for any reason shall not discharge either
Party from any obligation which it owes to the other Party by reason of any
transaction, commitment or agreement entered into, or any loss, cost, damage,
expense or liability which shall have occurred or arisen (or the circumstances,
events, or basis of which have shall occurred or arisen) prior to such
termination. It is the intent of the Parties that any obligation owed by one
Party to the other (whether the same shall be known or unknown at the
termination hereof, or whether the circumstances, events, or basis of the same
shall be known or unknown at the termination hereof) shall survive the
termination of this Agreement.

ARTICLE X.
FORCE MAJEURE

Section 10.01                          Effect of Force Majeure

In the event that either Partnership or Operator is rendered unable, by reason
of an event of force majeure, to perform, wholly or in part, any obligation or
commitment set forth in this Agreement, then upon such Party giving written
notice and full particulars of such event as soon as practicable after the
occurrence thereof, the obligations of both Parties, except for unpaid financial
obligations arising prior to such event of force majeure, shall be suspended to
the extent and for the period of such force majeure condition.

Section 10.02                          Nature of Force Majeure

The term “force majeure” as employed in this Agreement shall mean acts of God,
strikes, lockouts or industrial disputes or disturbances, civil disturbances,
arrests and restraint from rulers of people, interruptions by government or
court orders, present and future valid orders, decisions or rulings of any
governmental entity having proper jurisdiction, acts of the public enemy, wars,
riots, blockades, insurrections, inability to secure labor or inability to
secure materials, including inability to secure materials by reason of
allocations promulgated by authorized governmental agencies, epidemics,
landslides, lightning, earthquakes, fire, storms, floods, washouts, inclement
weather which necessitates extraordinary measures and expense to construct
facilities and/or maintain operations, explosions,

26


--------------------------------------------------------------------------------


breakage or accident to machinery or lines of pipe, freezing of wells or
pipelines, inability to obtain or delays in obtaining easements or
rights-of-way, the making of repairs or alterations to wells, pipelines or
plants, partial or entire failure of gas supply or any other cause, whether of
the kind herein enumerated or otherwise, not reasonably within the control of
the Party claiming force majeure.

Section 10.03                          Non-Force Majeure Situation

Neither Operator nor Partnership shall be entitled to the benefit of the
provisions of 0 if the failure was caused by lack of funds, or with respect to
the payment of any amount or amounts then due hereunder.

Section 10.04                          Resumption of Normal Performance

Should there be an event of force majeure affecting performance hereunder, such
events shall be remedied with all reasonable dispatch to ensure resumption of
normal performance.

Section 10.05                          Strikes and Lockouts

Settlement of strikes and lockouts shall be entirely within the discretion of
the Party affected, and the requirement in Section 10.04 that any event of force
majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes or lockouts by acceding to the demands of the parties
directly or indirectly involved in such strikes or lockouts when such course is
inadvisable in the discretion of the Party having such difficulty.

ARTICLE XI.
REMEDIES

Section 11.01                          Remedies

Remedies provided under the provisions of this Agreement shall not be construed
as limiting the rights or remedies otherwise conferred by law or in equity;
provided, however, in no event shall any Partner or any of its Affiliates or
their respective directors, officers, employees, agents or shareholders have any
individual or separate liability to Operator under or as a result of this
Agreement and Operator agrees that any claim against Partnership which may arise
hereunder shall be made only against the assets of Partnership and that all
rights to proceed against the Partners or their Affiliates and the assets of the
Partners (other than their interests in Partnership) as a result of any such
claim or any obligation arising therefrom, are hereby expressly waived.

 

27


--------------------------------------------------------------------------------


ARTICLE XII.
INDEPENDENT CONTRACTOR

Section 12.01                              Independent Contractor

In performing services pursuant to this Agreement, Operator shall be an
independent contractor and not an employee, agent or servant of Partnership; and
this Agreement does not create any partnership or joint venture between
Partnership and Operator.

ARTICLE XIII.
APPROVAL OR ACTION OF PARTNERSHIP

Section 13.01                              Approval or Action of Partnership

Notwithstanding any other provision of this Agreement, Partnership and Operator
acknowledge and agree that the Management Committee shall have the exclusive
right to make all decisions and take all actions for Partnership under this
Agreement and that such decisions or actions shall be communicated to Operator
by a written communication signed by each member of the Management Committee (or
their respective designated alternates), provided that any communication
relating to an amendment of this Agreement effecting a reduction, limitation or
elimination of Operator’s responsibilities under this Agreement or the
termination of this Agreement need only be executed by the member of the
Management Committee (or its designated alternate) of any Partner or Partners,
(excluding TGPC) who hold(s) not less than 50% of the Partners’ Percentages held
by all Partners (excluding TGPC) to be effective and binding upon Operator and
Partnership. All the foregoing written communications shall be binding on
Operator and Partnership. In light of the foregoing, Operator agrees to make all
communications to Partnership through the Management Committee and to report to
and coordinate its efforts to satisfy its obligations hereunder with the
Management Committee.

ARTICLE XIV.
GENERAL

Section 14.01                              Counterparts

This Agreement may be executed in counterparts, including counterparts delivered
by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, notwithstanding that all
of the parties are not signatories to the original or the same counterpart.

28


--------------------------------------------------------------------------------


Section 14.02                              Captions

The article and section headings used in this Agreement are for convenience only
and shall not be determinative in construing the meaning, effect or application
of any article, section or provision hereof.

Section 14.03                              Binding Effect

The rights and obligations set forth in this Agreement shall be binding upon,
and shall inure to the benefit of, each of the parties hereto and their
respective permitted successors and assigns.

Section 14.04                              Entire Agreement

This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter hereof and supersedes all prior agreements,
representations and understandings, including, without limitation, written or
oral, pertaining thereto. This Agreement shall be amended, restated or
supplemented only by the written agreement of all the Parties.

Section 14.05                              Prior Operating Agreement

Notwithstanding any other provision of this Agreement, Operator shall not be
responsible for any duties or obligations accruing or arising under the Prior
Operating Agreement.

Section 14.06                              Severability

If any provision of this Agreement or the application thereof shall be invalid,
illegal or unenforceable to any extent and for any reason, the remainder of this
Agreement and the application of such remainder shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.

Section 14.07                              Applicable Laws

This Agreement and the obligations of the parties hereto shall be governed by
and interpreted in accordance with the laws of the State of Nevada, without
regard to the principles of conflicts of law or principle that might refer the
governance or the construction of this Agreement to the law of another
jurisdiction, and any proceedings arising out of this agreement shall be brought
in the appropriate court of competent jurisdiction located in the state of
Nevada in the city of Reno.

Section 14.08                              Laws and Regulatory Bodies

This Agreement and the obligations of the parties hereunder are subject to all
applicable laws, rules, orders and regulations of governmental authorities
having jurisdiction and, in the event of conflict, such laws, rules, orders and
regulations of governmental authorities having jurisdiction shall control.

29


--------------------------------------------------------------------------------


Section 14.09                              Waiver

No waiver by any Party of any default by any other Party in the performance of
any provision, condition, covenant or requirement herein shall be deemed to be a
waiver of, or in any manner release, such other Party from performance of any
other provision, condition, covenant or requirement herein contained; nor deemed
to be a waiver of, or in any manner a release of, such other Party from future
performance of the same provision, condition, covenant or requirement.  Any
delay or omission of any Party in exercising any right hereunder shall not
impair the exercise of any such right, or any like right, accruing to it
thereafter. No waiver of a right created by this Agreement by one Party shall
constitute a waiver of such right by the other Party except as may otherwise be
required by law with respect to Persons not parties hereto. The failure of one
Party to perform its obligations hereunder shall not release the other Party
from the performance of such obligations.

Section 14.10                              Further Assurances

Each of the Parties hereto agrees to execute and deliver such other and
additional instruments and documents, provide such information and to do or
refrain from doing such other acts as may be reasonably necessary to effectuate
this Agreement.

Section 14.11                              Notices

Any notice, demand, request, consent or approval required or permitted to be
given or made under this Agreement shall be in writing and shall be given either
by mail, addressed to the recipient, postage paid, and registered or certified
with return receipt requested or by delivering that writing to the recipient in
person, by courier, or by facsimile transmission.  All notices, demands,
requests, consents and approvals to be sent to a Party hereto must, unless
otherwise directed by the applicable Party, be sent to or made at the following
address:

Partnership:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TransCanada PipeLines Limited

 

 

450 1st Street S.W.

 

 

Calgary, Alberta, Canada T2P 5H1

 

 

Attention: Mark Zimmerman

 

 

Facsimile: (403) 920-2363

30


--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

 

 

 

TC PipeLines GP, Inc.

 

 

450 1st Street S.W.

 

 

Calgary, Alberta, Canada T2P 5H1

 

 

Attention:  Secretary

 

 

Facsimile:  (403) 920-2460

 

Operator:

 

 

 

 

TransCan Northwest Border Ltd.

 

 

450, 1st Street S.W.

 

 

Calgary, Alberta , Canada T2P 5H1

 

 

Attention:  Craig Frew

 

 

Facsimile:  (403) 920-2661

 

 

 

 

with a copy to:

 

 

 

 

 

 

TransCan Northwest Border Ltd.

 

 

450 1st Street S.W.

 

 

Calgary, Alberta, Canada T2P 5H1

 

 

Attention:  Secretary

 

 

Facsimile:  (403) 920-2460

 

Any such notice or other communication shall be deemed to have been received by
the recipient:

(a)                                  in the case of a letter which is
hand-delivered or couriered, when actually delivered, in the case of a letter
which is sent by registered post, on the seventh day after posting (or on actual
receipt, if earlier); or

(b)                                 in the case of transmission by facsimile, at
the time of receipt of transmission, if such transmission occurs on a business
day and during normal business hours of the recipient; otherwise on the next
business day.

31


--------------------------------------------------------------------------------


Section 14.12                              Pronouns and Plurals

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

Section 14.13                              Conflicts

In the event there is any conflict between this Agreement and any exhibit or
other agreement referred to herein, the provisions hereof shall be deemed
controlling.

Section 14.14                              Not for Benefit of Third Persons

This Agreement is intended to be solely for the benefit of Partnership, Partners
and Operator and their permitted successors and assigns and is not intended to
and shall not confer upon any other Person any other rights or benefits.

Section 14.15                              References to Money

All references in this Agreement, and transactions hereunder, to money shall be
to or in Dollars of the United States of America.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of this 19th day of December, 2006.

TUSCARORA GAS TRANSMISSION COMPANY

 

by its Partners

 

 

 

Tuscarora Gas Pipeline Co.

 

 

 

By:

/s/ Carolyn C. Barbash

 

Name:

Carolyn C. Barbash

 

Title:

President

 

 

 

 

 

 

 

 

 

 

TCPL Tuscarora Ltd.

 

 

 

By:

/s/ Craig R. Frew

 

Name:

Craig R. Frew

 

Title:

President

 

32


--------------------------------------------------------------------------------


 

By:

/s/ Donald J. DeGrandis

 

Name:

Donald J. DeGrandis

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

TC Tuscarora Intermediate Limited Partnership, by its general partner, TC
PipeLines GP, Inc.

 

 

 

By:

/s/ Mark Zimmerman

 

Name:

Mark Zimmerman

 

Title:

President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald J. DeGrandis

 

Name:

Donald J. DeGrandis

 

Title:

Secretary

 

 

 

 

 

 

 

TRANSCAN NORTHWEST BORDER LTD.

 

 

 

By:

/s/ Donald J. DeGrandis

 

Name:

Donald J. DeGrandis

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald R. Marchand

 

Name:

Donald R. Marchand

 

Title:

Vice-President

 

33


--------------------------------------------------------------------------------


EXHIBIT “A”
TO
OPERATING AGREEMENT
ACCOUNTING PROCEDURE

ARTICLE I.
GENERAL PROVISIONS

Section 1.01                                Statements and Billings

Operator may, subject to the provisions of the applicable Approved Budget, bill
Partnership on the fifteenth (15th) day of each month for the estimated costs
and expenses net of estimated revenues for the next succeeding month and any
adjustments which may be necessary to correct prior estimated billings to
actual. Such estimates shall not deviate from amounts specified in the Approved
Budgets. Interest earned on the advance payment of estimated costs shall be
credited to the account of Partnership and may be used by it to satisfy its
obligations to Operator hereunder. It is anticipated that the adjustments
reflected in a given month’s billing will usually relate to the second preceding
month. Such bills will be summarized by appropriate classifications indicative
of the nature thereof and, at the request of any member of the Management
Committee, Operator shall provide appropriate back-up detail to support
adjustments to the bills. For purposes of the Agreement and this Accounting
Procedure, a “month” shall mean a calendar month and a “Fiscal Year” shall mean
a calendar year.

Section 1.02                                Payment by Partnership

Partnership shall, subject to the other provisions of the Agreement, pay all
bills presented as provided in the Agreement on or before the fifteenth (15th)
day after the billing date and the Partners’ receipt of the back-up detail
referred to above.

Section 1.03                                Disputed Charges

The Management Committee or any Partner or Partners entitled to vote who hold
not less than 50% of the Partners’ Percentage held by all Partners entitled to
vote may, within the time provided in Section 1.04 of this Accounting Procedure,
take written exception to any bill or statement rendered by Operator for any
expenditure or any part thereof, on the ground that the same was not a
reasonable, authorized or proper cost incurred by Operator. Partnership shall
nevertheless pay in full when due the amount of all statements submitted by
Operator which are in accordance with the Approved Budgets and Section 1.02 of
this Accounting Procedure. Such payment by or on behalf of Partnership shall not
be deemed a waiver of the right of Partnership to recoup any contested portion
of any bill or

A-1


--------------------------------------------------------------------------------


statement. However, if the amount as to which such written exception is taken or
any part thereof is ultimately determined by an independent and qualified
arbitrator chosen by Partnership and Operator not to be a reasonable, authorized
or proper expense incurred by Operator hereunder, such amount or portion thereof
(as the case may be) shall be refunded immediately by Operator to Partnership,
or, at the election of any Partner who holds not less than 50% of the Partners’
Percentages held by all Partners entitled to vote, amounts then or thereafter
owed by Partnership hereunder to Operator may be offset against amounts owed
hereunder by Operator to Partnership.

Section 1.04                                Adjustments

Payment of any such bills shall not prejudice the right to protest or question
the correction hereof within the time periods prescribed for audits of such
bills by Section 4.05(a) of the Agreement. No adjustment favorable to Operator
shall be made unless it is made within the same prescribed time periods.

Section 1.05                                Financial Records

Operator shall maintain for the account of Partnership accurate books and
records in accordance with the FERC’s Uniform System of Accounts for Major
Natural Gas Companies or any successor system thereto.

ARTICLE II.
CAPITAL ITEMS AND CONSTRUCTION COSTS

Section 2.01                                Capital Items and Construction Costs

Except for items included in an Approved Budget or in the event of an emergency
as provided in Section 3.04(h) of the Agreement, prior to the acquisition of any
property, real or personal, costing more than $5,000 in the name or on behalf of
Partnership, which under the accounting rules and regulations, if any, at the
time prescribed by Partnership is at the time operating, might be capitalized,
Operator shall prepare and submit to Partnership a forecast of the cost of all
such property.  Upon written approval of such forecast by the Management
Committee, Operator shall have authority to purchase such property in
Partnership’s name without further approval or action by Partnership.

ARTICLE III.
COSTS, EXPENSES AND EXPENDITURES

Subject to the provisions of the Approved Budgets, the limitations hereinafter
prescribed and the provisions of the Agreement, upon the approval by the
Partnership of an Approved Budget, Operator shall charge Partnership for all
costs and expenses incurred by Operator (except those costs incurred under
Section 5.01 of the Agreement), net of discounts, in connection with the
administration,

A-2


--------------------------------------------------------------------------------


planning, accounting, design, construction, operation, maintenance, upkeep, or
abandonment of the Project and any Expansions (hereinafter collectively referred
to as “Operations”), including but not limited to the following items:

Section 3.01                                Rentals

All rentals paid by Operator

Section 3.02                                Labor Costs

Salary and wages of Operating Personnel, as that term is used in the Agreement,
at cost, taking into account base salary and wages and applicable burden and
overhead. The Parties hereto hereby acknowledge that the aforesaid burden shall
include, without limitation, the cost of holidays, vacation, sickness and
disability benefits, established plans for employees’ group life insurance,
hospitalization, disability, pension, retirement, savings and other benefit
plans and other customary benefits and allowances paid to employees whose
salaries or wages are chargeable under this provision together with the
assessments imposed by governmental authorities which are applicable to such
salary, wages and the costs and benefits relating thereto. The aforesaid
overhead shall cover the costs of general office overhead and other indirect and
undistributable costs. The Parties acknowledge and agree that:

(a)                                  for Operating Personnel provided by
Operator or its Affiliates the salary and wages and applicable burden and
overhead shall be charged and recovered at the actual rates incurred; and

(b)                                 all the foregoing salary and wages and
burden and overhead rates are subject to audit verification.

Fees and compensation of Additional Personnel, as that term is used in the
Agreement. Payment of these fees and compensation shall fully compensate and
reimburse Operator for all reasonable expenses incurred by Operator in relation
to Additional Personnel designated by Operator and approved by the Management
Committee from time to time.

Section 3.03                                Reimbursable Expenses of Operating
Personnel

Reasonable and necessary expenses of Operating Personnel are chargeable under
Section 3.02 above. As used herein, the term “expenses” shall mean reasonable
travel, hotel, transportation, meal and other usual out-of-pocket expenditures
incurred by employees in the performance of their duties and for which such
employees are reimbursed. Operator shall maintain documentation for such
expenses in accordance with the standards of the Internal Revenue Service of the
United States of America.

A-3


--------------------------------------------------------------------------------


Section 3.04                                Material, Equipment and Supplies

It is contemplated that all material, equipment and supplies will be owned by
Partnership and purchased or furnished for its account. So far as is reasonably
practical and consistent with efficient and economical operation, only such
material shall be obtained for the Project as may be required for immediate use,
and the accumulation or surplus stock shall be avoided. To the extent reasonably
possible, Operator shall take advantage of discounts available by early payments
and pass such benefits on to Partnership. Material, equipment and supplies
furnished by Operator, if any, shall be priced at cost to Operator plus carrying
costs and stores loading costs to be established in writing by Operator and the
Management Committee.

Section 3.05                                Transportation

Transportation of employees, equipment, material and supplies necessary for
operations.

Section 3.06                                Service

(a)                                  The cost of contract services provided by
Persons other than Operator, including, without limitation, costs billed by
Partners or their Affiliates rendering services pursuant to a contract with
Operator (provided that all such contracts have been approved in writing by the
Management Committee).

(b)                                 The cost of utilities.

(c)                                  Use and service of vehicles, equipment and
facilities furnished by Operator at rates agreed to in writing by the Management
Committee.

Section 3.07                                Taxes

All taxes (except those measured by income) of every kind and nature assessed or
levied upon Partnership or incurred by Partnership in connection with the
Project’s facilities or operations or other property of Partnership and which
taxes have been paid by Operator for the benefit of Partnership, including
charges for late payment arising from extensions of the time for filing which is
caused by Partnership or which results from Operator’s good faith efforts to
contest the amount of application of any tax

Section 3.08                                Insurance

Net of any returns, refunds, or dividends, all premiums paid and expenses
incurred for insurance approved in writing by the Management Committee, pursuant
to Section 5.04(a) of the Agreement.

A-4


--------------------------------------------------------------------------------


Section 3.09                                Permits, Licenses and Bonds

Cost of permits, licenses and bond premiums necessary in the performance of
Operator’s duties, except for permits or licenses paid for by Operator in the
ordinary course of its business.

 

A-5


--------------------------------------------------------------------------------


EXHIBIT “B”

DEFINITIONS

“Approved Budget” means each budget prepared by Operator in accordance with the
Agreement which has been approved by the Management Committee and includes
Tentative Budgets and Expansion Budgets.

“Effective Date” shall have the meaning set forth in the preamble to the
Agreement.

“Fiscal Year” means the calendar year.

“Transportation Service Agreements” means those certain contracts in relation to
the transmission of natural gas, directly or indirectly, on the Project entered
into between Partnership and Shippers.

 

B-1


--------------------------------------------------------------------------------